Citation Nr: 1628372	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  15-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than July 1, 2014 for the 100 percent evaluation for posttraumatic stress disorder (PTSD) and insomnia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran was afforded a videoconference hearing in October 2015.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 


FINDINGS OF FACT

1.  An October 2008 rating decision assigned an initial evaluation of 10 percent for the Veteran's PTSD effective October 22, 2008.  The Veteran was advised of his appellate rights and he did not file a notice of disagreement within one year.

2.  The Veteran filed a request for an increased evaluation of his PTSD on July 1, 2014.  Evidence of record shows that a factually ascertainable increase in his disability rating manifested in August 2013, which is within the one-year period preceding the date of receipt of the Veteran's claim for an increased rating. 


CONCLUSIONS OF LAW

1.  The October 2008 rating decision which assigned an initial evaluation of 10 percent for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014).

2.  The criteria for an effective date of August 1, 2013, for the 100 percent evaluation for PTSD are met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  

The Veteran was provided a VA examination of his PTSD in July 2014.  The examination is adequate, as it involved a review of the Veteran's pertinent medical history, a discussion of symptomatology relevant to the issue on appeal, and provides a well-reasoned rationale for the conclusions offered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.  Moreover, the duty to assist has been satisfied as identified and available medical records and an adequate VA examination was provided.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The assignment of effective dates of awards is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400.  Where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400  (0)(2); Harper v. Brown, 10 Vet. App. 125, 126   (1997).

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  

The Veteran filed a claim for entitlement to service connection for PTSD in June 2008.  In an October 2008 rating decision, the RO granted entitlement to service connection for PTSD and assigned an initial evaluation of 10 percent.  The Veteran was advised of his appellate rights and he did not file a notice of disagreement or relevant evidence within one year.  Therefore, the October 2008 rating decision establishing the initial evaluation of 10 percent for PTSD is final.  38 U.S.C.A. § 7105(c).

The Veteran filed a request for an increased rating for PTSD on July 1, 2014.  In a September 2014 rating decision, the RO granted the Veteran's claim for an increased rating, and assigned an evaluation of 100 percent, effective July 1, 2014.  The September 2014 rating decision decided a number of other issues; however, the Veteran's October 2014 notice of disagreement lists only the issue of the effective date for PTSD.  Therefore, the Board does not have jurisdiction over the other issues decided by the September 2014 rating decision.

The Veteran asserts he is entitled to an effective date beginning immediately after his discharge in September 2008 because he had difficulty maintaining various types of employment after discharge.  See Hearing Transcript P 4-5.   

As noted above, the June 2008 rating decision assigning an initial evaluation of 10 percent for the Veteran's PTSD is final.  

VA medical records were then received that are dated in January 2009.  The medical record noted that the Veteran was being treated for PTSD and had difficulty getting to sleep/staying asleep and nightmares.  This evidence is not considered a claim for an increased rating pursuant to 38 C.F.R. § 3.157 (2014) as it does not show a worsening of the disorder when compared to the July 2008 VA examination report which also noted sleep disturbances and night terrors.  Similarly in February 2009, he reported having loss of interest in things he used to enjoy, feeling distant or cut off from other people, feeling emotionally numb or being unable to have loving feelings for those close to him, trouble falling or staying asleep, feeling irritable or having angry outbursts, having difficulty concentrating, being "super alert" or being on guard and feeling jumpy or easily startled. This record also does not show a worsening when compared to the July 2008 examination and neither record shows that the Veteran is totally impaired from an occupational and social standpoint. 

Because the Veteran did not file a request for an increased rating until July 1, 2014, the earliest effective date that may be awarded is the date where evidence, if any, exists within the one-year period preceding the date of receipt of his claim that demonstrates a factually ascertainable increase in his disability.  38 U.S.C.A. § 5110(b)(2).

In this respect, the Veteran was provided with a VA examination in July 2014.  The examiner determined the Veteran's PTSD results in total occupational and social impairment.  The examiner noted a history of several failed jobs in the field of auto body and inspection after discharge.  Specifically, the Veteran has difficulty dealing with other people, including co-workers and customers, and controlling his anger outbursts.  These symptoms resulted in his termination from various employments and he has not worked in any capacity since August 2013.  The examiner specifically noted that he was unable to establish and maintain effective relationships.  At his hearing, the Veteran testified credibly that he has had difficulty maintaining employment and he has not been able to work since 2013.  See Hearing Transcript P. 4-5.  

In light of the Veteran's credible testimony that he has not been able to work since August 2013, and the July 2014 VA examiner's opinion that his PTSD symptoms result in total occupational and social impairment, the Board determines that August 2013 is the earliest time within the one-year period prior to the Veteran's claim for an increased rating in which it is factually ascertainable his PTSD symptoms increased warranting a 100 percent evaluation.  

There is no legal basis for an effective date prior to August 2013.  While the Veteran asserts his 100 percent evaluation should be effective the date of his discharge in 2008, the assignment of an effective date in this case is limited to a date within one year of the Veteran's claim for an increased rating.  

The record does not reveal the precise date the Veteran's PTSD symptoms rendered him unemployable because the record does not indicate the exact date he last worked.  The Veteran filed an application for a TDIU in July 2014 and cited only to "August 2013" as the last date he worked.  Likewise, the July 2013 VA examiner, references only "August 2013" as the last period of time the Veteran worked.  The Veteran did not provide an exact date at his hearing.  Under these circumstances reasonable doubt exists regarding the last date the Veteran worked during the month of August 2013.  Resolving reasonable doubt in favor of the Veteran, the Board determines that an effective date of August 1, 2013 is most appropriate.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

An effective date of August 1, 2013, but no earlier, for the 100 percent evaluation of the Veteran's PTSD and insomnia, is granted.  


____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


